Case 3:20-cv-00201-RNC Document 103-2 Filed 05/08/20 Page 1 of 10




         EXHIBIT A
Case 3:20-cv-00201-RNC Document 103-2 Filed 05/08/20 Page 2 of 10



                      UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF CONNECTICUT

     - - - - - - - - - - - - - - - - x
                                     :
     SELINA SOULE, A MINOR, BY       :       No. 3:20CV201(RNC)
      BIANCA STANESCU, HER MOTHER,   :
     CHELSEA MITCHELL, A MINOR, BY   :
      CHRISTINA MITCHELL, HER MOTHER,:
     ALANNA SMITH, A MINOR, BY       :
      CHERYL RADACHOWSKY, HER MOTHER,:
                                     :
                       Plaintiffs,   :
                                     :
                vs                   :
                                     :
     CONNECTICUT ASSOCIATION         :
      OF SCHOOLS, INC., D/B/A        :
      CONNECTICUT INTERSCHOLASTIC    :
     ATHLETIC CONFERENCE, ET AL.     :
                                     :       HARTFORD, CONNECTICUT
                       Defendants.   :       APRIL 16, 2020
                                     :
     - - - - - - - - - - - - - - - - x


                    TELEPHONE CONFERENCE ON MOTIONS


          BEFORE:

                   HON. ROBERT N. CHATIGNY, U.S.D.J.




                                    DARLENE A. WARNER, RDR
                                    OFFICIAL COURT REPORTER
Case 3:20-cv-00201-RNC Document 103-2 Filed 05/08/20 Page 3 of 10
                                                   Page 2


     APPEARANCES:

          FOR THE PLAINTIFFS:

                 ALLIANCE DEFENDING FREEDOM
                      15100 N. 90th Street
                      Scottsdale, Arizona 85260
                 BY: JEFF SHAFER, ESQ.
                      ROGER GREENWOOD BROOKS, ESQ.
                      CHRISTIANA M. HOLCOMB, ESQ.

                 FIORENTINO, HOWARD, PATRONE, P.C.
                      773 Main Street
                      Manchester, Connecticut 06040
                 BY: JAMES H. HOWARD, ESQ.

          FOR THE DEFENDANTS:

                 SHIPMAN & GOODWIN
                      One Constitution Plaza
                      Hartford, Connecticut 06103-2819
                 BY: LINDA L. YODER, ESQ.
                      PETER JOSEPH MURPHY, ESQ.

                 FORD HARRISON, LLP
                      CityPlace II
                      185 Asylum Street
                      Suite 610
                 BY: JOHANNA G. ZELMAN, ESQ.

                 HOWD & LUDORF
                      65 Wethersfield Avenue
                      Hartford, Connecticut 06114-1190
                 BY: DAVID S. MONASTERSKY, ESQ.
Case 3:20-cv-00201-RNC Document 103-2 Filed 05/08/20 Page 4 of 10
                                                   Page 3


          FOR THE PROPOSED INTERVENORS:

                 AMERICAN CIVIL LIBERTIES UNION - NY
                      125 Broad Street
                      Floor 18
                      New York, New York 10004
                 BY: JOSHUA A. BLOCK, ESQ.
                      CHASE STRANGIO, ESQ.

                 AMERICAN CIVIL LIBERTIES UNION - CT
                      765 Asylum Avenue, 1st Floor
                      Hartford, Connecticut 06105
                 BY: DAN BARRETT, ESQ.

                 COMMISSION ON HUMAN RIGHTS & OPPORTUNITIES
                      450 Columbus Boulevard Avenue, Suite 2
                      Hartford, Connecticut 06103
                 BY: MICHAEL ROBERTS, ESQ.
     Case 3:20-cv-00201-RNC Document 103-2 Filed 05/08/20 Page 5 of 10
                                                        Page 26


1

2

3

4

5

6

7                    THE COURT:    All right, thank you.

8                    Let me raise a point that undoubtedly will cause

9         some consternation for you, Mr. Brooks, and your

10        colleagues, but I exercise my prerogative as the presiding

11        judge in this instance and I hope you will forgive me.

12                   I don't think we should be referring to the

13        proposed intervenors as "male athletes."         I understand

14        that you prefer to use those words, but they're very

15        provocative, and I think needlessly so.        I don't think

16        that you surrender any legitimate interest or position if

17        you refer to them as transgender females.         That is what

18        the case is about.     This isn't a case involving males who

19        have decided that they want to run in girls' events.           This

20        is a case about girls who say that transgender girls

21        should not be allowed to run in girls' events.

22                   So going forward, we will not refer to the

23        proposed intervenors as "males"; understood?

24                   MR. BROOKS:    Your Honor, I hear what you're

25        saying.   If I may respond?
     Case 3:20-cv-00201-RNC Document 103-2 Filed 05/08/20 Page 6 of 10
                                                        Page 27


1                    THE COURT:    No, no, I just want to be sure you

2         understand what I'm saying.

3                    MR. BROOKS:    May I respond?

4                    THE COURT:    If you first tell me you understand

5         what I'm saying.

6                    MR. BROOKS:    I do understand what you're saying.

7                    THE COURT:    All right, then go ahead.       If you

8         want to respond, go right ahead.

9                    MR. BROOKS:    Your Honor is right that this is

10        exactly what the case is about.

11                   The entire focus of the case has to do with the

12        fact that male bodies have a physiological advantage over

13        female bodies that gives them an unfair advantage to

14        competition.

15                   The entire focus of the case is the fact that

16        the CIAC policy allows individuals who are

17        physiologically, genetically male to compete in girls'

18        athletics.

19                   But if I use the term "females" to describe

20        those individuals -- and we've said in our opening brief,

21        we're happy to use their preferred names, because

22        names are not the point to the case.        Gender identity is

23        not the point of this case.      The point of this case is

24        physiology of bodies driven by chromosomes and the

25        documented athletic advantage that comes from a male body,
     Case 3:20-cv-00201-RNC Document 103-2 Filed 05/08/20 Page 7 of 10
                                                        Page 28


1         male hormones, and male puberty in particular.

2                    So, Your Honor, I do have a concern that I am

3         not adequately representing my client and I'm not

4         accurately representing their position in this case as it

5         has to be argued before Your Honor and all the way up if I

6         refer to these individuals as "female," because that's

7         simply, when we're talking about physiology, that's not

8         accurate, at least in the belief of my clients.

9                    So I believe --

10                   THE COURT:    I'm fairly --

11                   MR. BROOKS:    I --

12                   THE COURT:    Go ahead, I'll let you finish.

13                   MR. BROOKS:    So I believe, consistent with

14        vigorous representation of my clients, I am not -- as I

15        sit here right now, Your Honor, this is a serious thing to

16        say -- I am not sure that I can comply with that direction

17        consistent with vigorous representation of the position

18        that my clients are putting forward here.

19                   If you see Dr. Brown's expert report that we put

20        in in support of the preliminary injunction, you will see

21        that it's all about male and female bodies using the terms

22        as they're understood in science, and we can't get away

23        from that.

24                   THE COURT:    Mr. Brooks, are you done?

25                   MR. BROOKS:    I am.
     Case 3:20-cv-00201-RNC Document 103-2 Filed 05/08/20 Page 8 of 10
                                                        Page 29


1                    THE COURT:    Okay, thank you.

2                    I'm not asking you to refer to these individuals

3         as "females."    I know that you don't want to do so.          What

4         I'm saying is you must refer to them as "transgender

5         females" rather than as "males."       Again, that's the more

6         accurate terminology, and I think that it fully protects

7         your client's legitimate interests.        Referring to these

8         individuals as "transgender females" is consistent with

9         science, common practice and perhaps human decency.

10                   To refer to them as "males," period, is not

11        accurate, certainly not as accurate, and I think it's

12        needlessly provocative; and, for me, civility is a very

13        important value, especially in litigation.

14                   So if you feel strongly that you and your

15        clients have a right to refer to these individuals as

16        "males" and that you therefore do not want to comply with

17        my order, then that's unfortunate.        But I'll give you some

18        time to think about it and you can let me know if it's a

19        problem.   If it is, gosh, maybe we'll need to do

20        something.    I don't want to bully you, but at the same

21        time, I don't want you to be bullying anybody else.

22                   Maybe you might need to take an application to

23        the Court of Appeals.     I don't know.     But I certainly

24        don't want to put civility at risk in this case.          Quite

25        the opposite.    My goals for this case include, very
     Case 3:20-cv-00201-RNC Document 103-2 Filed 05/08/20 Page 9 of 10
                                                        Page 30


1         importantly, the goal of maintaining civil discourse,

2         respectful, humane, intelligent, civil discourse in the

3         course of the case.     Nothing more, nothing less.

4                    Beyond that, let me turn now to Mr. Block and

5         ask:   Is there anything more that you want to say in

6         support of your application to intervene?

7                    MR. BLOCK:    Your Honor, this isn't on the merits

8         of the application, but if we could have some guidance

9         about in terms of upcoming deadlines, whether we should

10        tender a request for a prefiling conference or any other

11        stuff while we, you know, wait for either a future filing

12        or an order, that would be helpful for us in just figuring

13        out how to proceed.

14                   THE COURT:    Whoever is pressing buttons on their

15        phone, please don't do that.

16                   Let me now come back to Mr. Brooks.

17                   Mr. Brooks, this is your opportunity to make

18        whatever presentation you want to make this morning in

19        opposition to the motion to intervene filed on behalf of

20        the transgender females.

21                   Is there anything you would like to add to your

22        papers?

23                   MR. BROOKS:    Yes, Your Honor, briefly; but may I

24        ask a follow-up question on your earlier instruction?

25                   THE COURT:    Sure.
     Case 3:20-cv-00201-RNC Document 103-2 Filed 05/08/20 Page 10 of 10
                                                        Page 31


1                     MR. BROOKS:    Do you have any objection to our

2         referring to those intervenors simply as transgender

3         athletes?

4                     THE COURT:    That's fine.    That's fine with me.

5                     MR. BROOKS:    Am I correct that you also have no

6         objection to our discussing, as need be to make argument,

7         the fact that they have male bodies and, in at least one

8         case, don't deny that they went through male puberty?

9                     THE COURT:    That is your prerogative, certainly.

10        As you say, that's what the case is about.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
